DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) with respect to the terms “tightly” and “substantially” have been fully considered but they are not persuasive.   Applicant argues that the specification is “replete with description and illustration that show what is meant by both the term “substantially” and “tightly” and that therefore one skilled in the art would “clearly be reasonably apprised of the meanings of the objected terms “substantially”  and “tightly” as being commensurate with their respective dictionary definitions”.  This is found unconvincing since Applicant fails to indicate where or what the description(s) and illustration(s) supporting this assertion are.  Accordingly, these rejections are maintained below.  Applicant’s argument with respect to the remaining previously set forth rejections under 35 U.S.C. 112(b) are found persuasive in view of the Amendment.  Accordingly, the remaining previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection, necessitated by Amendment.  Examiner notes that Applicant did not specifically address the rejection regarding “functioning as an evaporator”.  Accordingly, this rejection is also maintained below.
Applicant’s arguments, see filed with respect to the rejections under 35 U.S.C. 101 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the rejections under 35 U.S.C. 101 have been withdrawn. 
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant argues that Saupe does not disclose the collection pipe having openings for sucking the refrigerant inside the outer casing, and that the .     

Claim Objections
Claim 6 is objected to because of the following informalities:  “wherein lower part of the plate pack” appears to be in error for “wherein the lower part of the plate pack”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how substantially in the claim elements so identified must be to meet or fail to meet the claim.  Additionally, the term "tightly" is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how tightly the flow guides or plates must be to meet or fail to meet the claim.  Additionally, claim 1 refers to “substance to be vaporized” multiples times as well as “a gaseous form thereof” and “vaporized substance”.  It is unclear if these are all the same substance to be vaporized (which is the interpretation taken by the Examiner) or if “a gaseous form thereof” and “vaporized substance” are intended as separate substances.  Claim 8 also includes this clarity issue.  It is recommended to pick a consistent terminology.  Additionally, limitation “functioning as an evaporator” is unclear, since the device as claimed is “an evaporator […]”.  Is this the same or a different evaporator?  Claims 2, 5, 6, and 8 are rejected insofar as they are dependent on claim 1 and/or incorporate claim 1, and therefore include the same error(s).  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 5, the term "tightly" is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how tightly the flow guides or plates must be to meet or fail to meet the claim.  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In addition to the issue regarding the substance(s) set forth with respect to claim 1, above, Claim 8 also repeats the “by causing […]” limitation of claim 1.  It is unclear if this is in addition to that set forth in claim 1, or merely a redundant presentation.  It is recommended that in lieu of the added limitation (improperly notated on the Amendment) “(a) providing the evaporator according to claim 1” that Applicant may wish to recite the relevant structures along with their steps.  Examiner cautions Applicant that proper annotations to the claim amendment (underline/strikethrough) are required for a proper Amendment.  Failure to do so may result in the mailing of a notice of non-compliance.  As a courtesy to Applicant, Examiner has examined claim 8 as amended.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
negated by the manner in which the invention was made.

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saupe (DE 102010010840: cited by Applicant; partial English Machine Translation provided by Examiner) in view of GEA (DE 202010003403: cited by Applicant with partial English Machine Translation).
Regarding claim 1, Saupe discloses an evaporator for vaporizing a liquid substance into a gaseous form thereof, wherein the evaporator comprises at least: an outer casing which comprises a cylindrical shell having a substantially horizontally oriented longitudinal dimension (see at least evaporator jacket #1) and first and second substantially vertically oriented end plates which close respective opposed first and second ends of the cylindrical shell (see at least ends #1a/#1b), an inlet connection for the liquid substance to be vaporized so as to lead the liquid substance to be vaporized into the outer casing (see at least inlet connection #3), a plate pack functioning as an evaporator which extends in the longitudinal direction of the cylindrical shell and is arranged inside a lower part of the outer casing (see at least plate pack #1c), inlet and outlet connections for a heating substance each for respectively leading the heating substance into and out from the plate pack (see at least inlet/outlet connections #9), an outlet connection for vaporized substance to lead the vaporized substance out of an upper part of the outer casing (see at least outlet connection #7), flow guides or plates arranged inside the outer casing between the cylindrical shell and the plate pack, wherein the flow guides or plates are positioned in tight contact against the outer casing and the plate pack (see at least paragraph [0013]: plates dividing chambers #2/#5), and a circulation pipe arrangement arranged to guide a 
Saupe does not disclose the collection pipe having openings along an entire lengthwise extent thereof.
GEA teaches another evaporator with a collection pipe having a plurality of openings along an entire lengthwise extent thereof (see at least GEA, pipes #4 having openings #4a along the entire length; claim 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the evaporator of Saupe with the collection pipe having a plurality of openings along an entire lengthwise extent thereof, as taught by GEA, to improve the evaporator of Saupe by allowing the refrigerant mixture to flow through without nebulization (see at least GEA claim 1).  
Regarding claim 2, Saupe does not disclose wherein the at least one collection pipe comprises two collection pipes, each being positioned on a respective side of the plate pack.
GEA further teaches wherein the at least one collection pipe comprises two collection pipes, each being positioned on a respective side of the plate pack (see at least pipes #4 on either side of the plate pack; claim 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the evaporator of Saupe with wherein the at least one collection pipe comprises two collection pipes, each being positioned on a respective side of the plate pack, as taught by GEA, to improve the evaporator of Saupe by allowing the refrigerant mixture to flow through without nebulization (see at least GEA claim 1).  
Regarding claim 5, Saupe further discloses wherein the flow guides or plates comprise first ends and a second ends each positioned in a cross direction of the outer casing, wherein the first ends of the flow guides or plates are attached tightly to the plate pack and the second ends of the flow guides or plates are attached tightly to the cylindrical shell (see at least paragraph [0013]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saupe in view of GEA as applied to claim 1, above, and further in view of Sonninen et al. (US 2013/0319039: previously cited).
Regarding claim 6, Saupe in view of GEA is silent regarding wherein the flow guides or plates are arranged between the lower part of the plate pack and the cylindrical shell, wherein lower part of the plate pack is positioned under a center line of a cross direction of the plate pack.
Sonninen et al. teaches another evaporator having flow guides or plates, wherein the flow guides or plates are arranged between the lower part of the plate pack and the cylindrical shell, wherein lower part of the plate pack is positioned under a center line of a cross direction of the plate pack (see at least filler units #12a/#12b/#18; paragraphs [0054]-[0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the evaporator of Saupe in view of GEA with wherein the .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saupe (DE 102010010840: cited by Applicant; partial English Machine Translation provided by Examiner) in view of GEA (DE 202010003403: cited by Applicant with partial English Machine Translation).
Regarding claim 8, Saupe in view of GEA discloses a method for vaporizing a liquid substance into a gaseous form of the liquid substance, wherein the method comprises: -4-SONNINENAtty Docket No.: BHD-1497-165 Appl. No.: To Be Assigned (a) providing the evaporator according to claim 1 (see rejection of claim 1, above), (b) causing the heating substance to flow inside the plate pack between the inlet and outlet connections for the heating substance (see at least refrigerant inlet/outlet connections #9), (c) leading the liquid substance to be vaporized from the bottom of the outer casing into a space between the flow guides or plates within the outer casing (see at least inlet connection #3), (d) leading vaporized substance out of the upper part of the outer casing (see at least outlet connection #7), and (e) sucking a part of the liquid substance to be vaporized from the interior of the outer casing through the at least one collection pipe extending into the outer casing below a liquid level of the liquid substance to be vaporized by causing the liquid substance to be vaporized to flow through the at least one ejector pipe positioned at least partly within the circulation pipe arrangement and circulating the liquid substance to be vaporized back into the bottom of the outer casing (see at least ejector #11 connected to pipes #10/#12/#3; paragraph [0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TAVIA SULLENS/Primary Examiner, Art Unit 3763